

114 S2447 IS: Vietnam Human Rights Sanctions Act
U.S. Senate
2016-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2447IN THE SENATE OF THE UNITED STATESJanuary 19, 2016Mr. Cornyn (for himself, Mr. Boozman, Mr. Rubio, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo impose sanctions on individuals who are complicit in human rights abuses committed against
			 nationals of Vietnam or their family members, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Vietnam Human Rights Sanctions Act.
 2.FindingsCongress makes the following findings:
 (1)The relationship between the United States and the Socialist Republic of Vietnam has grown substantially since the end of the trade embargo in 1994, with annual trade between the countries reaching more than $36,000,000,000 in 2014.
 (2)However, the transition by the Government of Vietnam toward greater economic activity and trade, which has led to increased bilateral engagement between the United States and Vietnam, has not been matched by greater political freedom or substantial improvements in basic human rights for the people of Vietnam.
 (3)Vietnam remains an authoritarian state ruled by the Communist Party of Vietnam, which continues to deny the right of the people of Vietnam to participate in free and fair elections.
 (4)According to the Department of State’s 2014 Country Reports on Human Rights Practices, Vietnam’s most significant human rights problems . . . were severe government restrictions of citizens’ political rights, particularly their right to change their government through free and fair elections; limits on citizens’ civil liberties, including freedom of assembly and expression; and inadequate protection of citizens’ due process rights, including protection against arbitrary detention.
 (5)The Country Reports also state that the Government of Vietnam continued to restrict speech that criticized individual government leaders; promoted political pluralism or multi-party democracy; or questioned policies on sensitive matters, such as human rights, religious freedom, or sovereignty disputes with China and sought to impede criticism by monitoring meetings and communications of political activists.
 (6)Furthermore, the Department of State documents that arbitrary arrest and detention, particularly for political activists, remained a problem, with the Government of Vietnam sentencing 29 arrested activists during 2014. Of those, 6 activists were convicted on national security charges in the penal code for undermining the unity policy, 17 for causing public disorder, and 6 for abusing democratic freedoms.
 (7)At the end of 2014, the Government of Vietnam reportedly held more than 125 political prisoners.
 (8)On September 24, 2012, 3 prominent Vietnamese bloggers—Nguyen Van Hai (also known as Dieu Cay), Ta Phong Tan, and Phan Thanh Hai (also known as Anh Ba Saigon)—were sentenced to prison based on 3-year-old blog postings criticizing the Government and leaders of Vietnam and the Communist Party of Vietnam. Nguyen Van Hai served 2 years of a 12-year prison sentence on charges of conducting propaganda against the state but was later released and departed from Vietnam. If he were to return, he would likely have to complete his prison sentence.
 (9)United Nations High Commissioner for Human Rights Navi Pillay responded to the sentencing of the bloggers on September 25, 2012, stating that [t]he harsh prison terms handed down to bloggers exemplify the severe restrictions on freedom of expression in Vietnam and calling the sentences an unfortunate development that undermines the commitments Vietnam has made internationally . . . to protect and promote the right to freedom of expression.
 (10)On March 21, 2013, Deputy Assistant Secretary of State for Democracy, Human Rights, and Labor Daniel B. Baer testified before the Subcommittee on East Asian and Pacific Affairs of the Committee on Foreign Relations of the Senate that in Vietnam we’ve been disappointed in recent years to see backsliding, particularly on . . . freedom of expression issues . . . people are being prosecuted for what they say online under really draconian national security laws . . . that is an issue that we continue to raise, both in our human rights dialogue with the Vietnamese as well as in other bilateral engagements.
 (11)Although the Constitution of Vietnam provides for freedom of religion, the Department of State’s 2013 International Religious Freedom Report maintains, Government practices and bureaucratic impediments restricted religious freedom. Unregistered and unrecognized religious groups were often subject to harassment, as well as coercive and punitive actions by authorities..
 (12)Likewise, the United States Commission on International Religious Freedom 2015 Annual Report states, The Vietnamese government continues to control all religious activities through law and administrative oversight, restrict severely independent religious practice, and repress individuals and religious groups it views as challenging its authority, including independent Buddhists, Hoa Hao, Cao Dai, Catholics, and Protestants..
 (13)The 2013 Annual Report notes that in 2004 the United States designated Vietnam as a country of particular concern for religious freedom pursuant to section 402(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)), and that Vietnam responded at that time by releasing prisoners, prohibiting the policy of forced renunciations of faith, and expanding protections for religious groups, and that [m]ost religious leaders in Vietnam attributed these positive changes to the [country of particular concern] designation and the priority placed on religious freedom concerns in U.S.-Vietnamese bilateral relations.
 (14)However, the 2013 Annual Report concludes that since the designation as a country of particular concern was lifted from Vietnam in 2006, religious freedom conditions in Vietnam remain mixed, and therefore recommends to the Department of State that Vietnam should be redesignated as a country of particular concern.
 (15)Deputy Assistant Secretary of State Baer likewise testified that [i]n Vietnam the right to religious freedom, which seemed to be improving several years ago, has been stagnant for several years.
			3.Imposition of
			 sanctions on certain individuals who are complicit in human rights abuses
			 committed against nationals of Vietnam or their family members
 (a)DefinitionsIn this section:
				(1)Admitted;
 alien; immigration laws; nationalThe terms admitted, alien, immigration laws, and national have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
				(2)Appropriate
 congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Finance, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Ways and Means, the Committee on Financial Services, and the Committee on Foreign Affairs of the House of Representatives.
					(3)Convention
 against TortureThe term Convention against Torture means the United Nations Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York on December 10, 1984.
				(4)United States
 personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
					(b)Imposition of
 sanctionsExcept as provided in subsections (e) and (f), the President shall impose the sanctions described in subsection (d) with respect to each individual on the list required by subsection (c)(1).
			(c)List of
			 individuals who are complicit in certain human rights abuses
				(1)In
 generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of individuals who are nationals of Vietnam that the President determines are complicit in human rights abuses committed against nationals of Vietnam or their family members, regardless of whether such abuses occurred in Vietnam.
				(2)Updates of
 listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1) as new information becomes available and not less frequently than annually.
				(3)Public
 availabilityThe list required by paragraph (1) shall be made available to the public and posted on the Web sites of the Department of the Treasury and the Department of State.
				(4)Consideration
 of data from other countries and nongovernmental organizationsIn preparing the list required by paragraph (1), the President shall consider data already obtained by other countries and nongovernmental organizations, including organizations in Vietnam, that monitor the human rights abuses of the Government of Vietnam.
				(d)Sanctions
				(1)Prohibition on
 entry and admission to the United StatesAn individual on the list required by subsection (c)(1) may not—
 (A)be admitted to, enter, or transit through the United States;
 (B)receive any lawful immigration status in the United States under the immigration laws, including any relief under the Convention Against Torture; or
 (C)file any application or petition to obtain such admission, entry, or status.
					(2)Financial
 sanctionsThe President shall block and prohibit all transactions in all property and interests in property of an individual on the list required by subsection (c)(1) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
				(e)Exceptions To
 comply with international agreementsThe President may, by regulation, authorize exceptions to the imposition of sanctions under this section to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, and other applicable international agreements.
 (f)WaiverThe President may waive the requirement to impose or maintain sanctions with respect to an individual under subsection (b) or the requirement to include an individual on the list required by subsection (c)(1) if the President—
 (1)determines that such a waiver is in the national interest of the United States; and
 (2)submits to the appropriate congressional committees a report describing the reasons for the determination.
				(g)Termination of
 sanctionsThe provisions of this section shall terminate on the date on which the President determines and certifies to the appropriate congressional committees that the Government of Vietnam has—
 (1)unconditionally released all political prisoners;
 (2)ceased its practices of violence, unlawful detention, torture, and abuse of nationals of Vietnam while those nationals are engaging in peaceful political activity; and
 (3)conducted a transparent investigation into the killings, arrest, and abuse of peaceful political activists in Vietnam and prosecuted those responsible.
				4.Sense of
			 Congress on designation of Vietnam as a country of particular concern with
 respect to religious freedomIt is the sense of Congress that— (1)the relationship between the United States and Vietnam cannot progress while the record of the Government of Vietnam with respect to human rights and the rule of law continues to deteriorate;
 (2)the designation of Vietnam as a country of particular concern for religious freedom pursuant to section 402(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)) would be a powerful and effective tool in highlighting abuses of religious freedom in Vietnam and in encouraging improvement in the respect for human rights in Vietnam; and
 (3)the Secretary of State should, in accordance with the recommendation of the United States Commission on International Religious Freedom, designate Vietnam as a country of particular concern for religious freedom.